Citation Nr: 0408732	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for service connected 
hearing loss of the left ear.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart



INTRODUCTION

The veteran had active duty from March 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Las Vegas, Nevada, which denied service connection for PTSD 
and denied a compensable rating for service connected left 
ear hearing loss.  The RO considered the service connection 
claim on a denovo basis in this rating decision.  However, 
the Board must still consider this matter based on whether 
new and material evidence was submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
Accordingly, this issue is characterized as noted on the 
preceding page.

The reopened issue of entitlement to service connection for 
PTSD will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for PTSD in 
September 1998.  The veteran was notified of his procedural 
and appellate rights in a September 1998 letter; however, he 
did not perfect an appeal of this matter.

2.  New evidence received since the RO's September 1998 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The findings on the VA audiology and audiometric 
examinations in February 2002 are consistent with a level I 
hearing acuity in the veteran's nonservice- connected right 
ear and a level I hearing acuity in the service-connected 
left ear.



CONCLUSIONS OF LAW

1.  The RO's September 1998 decision, which denied a claim 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
RO's September 1998 decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

3.  The criteria for a compensable rating for defective 
hearing of the left ear are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  At the outset, the Board notes that 
the duty to notify and assist has been met to the extent 
necessary to reopen the claim.  Thus, there is no prejudice 
to the veteran in deciding that part of the claims at this 
time.  Thus, the additional delay in the adjudication of this 
issue which would result from a remand solely to allow the RO 
to apply the VCAA would not be justified.  VA's duty to 
notify and assist with regard to the merits of the claims is 
discussed in the REMAND herein.   
   
The RO denied service connection for PTSD in September 1998 
decision.  The veteran was notified of this decision and of 
his procedural and appellate rights by a September 1998; 
however, the veteran did not appeal.  Thus, that decision is 
final.  38 C.F.R. § 20.1103 (2003). 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  Here, the RO, in its June 2001 rating decision, 
determined that new and material evidence was submitted to 
reopen the veteran's claim for service connection for a PTSD.  
The Board agrees.

At the time of the September 1998 rating decision, the record 
included VA medical records showing treatment in March and 
April 1997 for probably PTSD, said to allegedly stem from 
childhood abuse.  The RO noted that the veteran failed to 
respond to a March 1998 letter requesting a description of 
stressors.  

Evidence received after September 1998 include medical 
records continuing to show PTSD symptoms, including a 
diagnosis in February 2001 of PTSD with a history given of 
the veteran having spent a year in Saigon, and having 
experienced combat.  In March 2001 the veteran submitted a 
stressor statement alleging that his PTSD stems from abuse he 
underwent during basic training, including beatings with 
rifle butts and spoons by drill instructors, being forced to 
drink water from the toilet and being subjected to verbal 
abuse.  His stressor statement did not allege combat 
experiences.

The evidence received subsequent to the final rating decision 
is presumed credible for the purposes of reopening the 
veteran's claims unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Namely, the stressor statement received in March 2001 
alleging he was subjected to personal assault during service 
as well as the VA treatment records continuing to show a 
diagnosis of PTSD, constitute new and material evidence.  

Such evidence, presumed credible, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, the Board finds that the evidence is new and 
material, and serves to reopen the claim.

II.  Left Ear Hearing Loss

A.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the RO notified the veteran 
of the VCAA and of the evidence it had and what evidence was 
needed to prevail on his claim in a March 2001 letter, prior 
to the June 2001 rating decision.  Thus as the notice 
predated the rating, it is in compliance with the Court's 
determination in Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

The pre-adjudication March 2001 notice notified the veteran 
of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence from any 
VA facility he treated at.  Regarding all non-VA health care 
records, he was advised that it was his responsibility to 
respond in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request these records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence and was told that it was 
ultimately his responsibility to ensure the VA's receipt of 
all non Federal records.  

The veteran was again notified, by means of the discussion in 
a June 2001 rating decision and April 2002 statement of the 
case (SOC), of the applicable law and reasons for the denial 
of his claim.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter.  The RO further advised the claimant 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112)  (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The record includes VA medical 
records, private medical records and VA examination reports.  
No current medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the veteran's claim for VA to discharge. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are assisted by providing the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.   The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2003).  In cases in which entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the service-
connected left ear hearing loss, the Board acknowledges that 
the schedular criteria by which audiological disabilities are 
rated changed effective June 10, 1999. 38 C.F.R. §§ 4.85, 
4.86 (2003).  As the veteran filed his claim in November 
2000, after the subsequent change in the law, only the 
revised criteria will be considered in evaluating the 
veteran's claim.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2003).  

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  Table VI, "Numeric Designation 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.  38 C.F.R. § 
4.85(b) (2003).  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86 (2003).  38 C.F.R. § 4.85(c) 
(2003).  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing. The percentage evaluation is 
located at the point where the row and column intersect.  
38 C.F.R. § 4.85(e) (2003).  

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2003).  

Additionally, the schedular criteria stipulate that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (2002).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2003).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2003).  

Based on service medical records showing normal hearing at 
entrance, left ear hearing loss at discharge in 1957, and an 
August 1998 VA audiological examination showing high 
frequency sensorineural hearing loss in the left ear, the RO, 
in a September 1998 rating decision, granted service 
connection for left hearing loss and assigned a 
noncompensable evaluation.

Throughout the current appeal, the veteran has asserted that 
his service-connected left ear hearing loss is more severe 
than the current noncompensable rating indicates. Such 
descriptions are deemed to be competent evidence.  However, 
the veteran's descriptions of his service-connected left ear 
hearing loss must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

At a January 2001 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
10
25
LEFT
20
10
55
70

The average pure tone thresholds for the right ear is 
calculated as 15 decibels.  The average pure tone thresholds 
for the left ear is calculated as 38.8 decibels.   Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 in the left ear.  The results of 
the puretone air and bone conduction indicated normal acuity 
for the left ear through 2000 Hertz steeply sloping to severe 
sensorineural hearing loss.  The right ear was normal across 
all tested frequencies.  

Private ear nose and throat clinic records from April 2001 
included raw scores on audiometric evaluation suggesting 
puretone thresholds as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
10
Not done
25
LEFT
20
10
Not done
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
Board notes that these scores were not formally interpreted, 
so these findings are only approximate.  Because a testing at 
3000 decibels was not done, average puretone levels could not 
be calculated for these April 2001 findings.  However when 
compared to the findings shown in the January 2001 VA 
examination, the left ear hearing loss is not demonstrated to 
be as severe as in the January 2001 examination, based on the 
findings of approximately 55 decibels at 4000 hertz, compared 
to 70 decibels shown on the VA examination of January 2001.

The findings of the most recent VA audiological examination 
reveal that the veteran exhibited a Level I hearing loss in 
the left ear.  38 C.F.R. § 4.85, Table VI (1996 and 2003).  
The findings of the recent VA examination indicate that the 
veteran's right hearing loss would correspond to Level I. 38 
C.F.R. § 4.85, Table VI (1996 and 2002).  However, because 
the right ear hearing loss is not service connected, the 
regulations stated that the nonservice-connected right ear is 
assigned Level I for evaluation purposes. 38 C.F.R. § 
4.85(f).  The exceptional patterns of hearing loss described 
in the revised 38 C.F.R. § 4.86 are not demonstrated.  
Combining the scores of Level I for the service-connected 
left ear and Level I for the nonservice- connected right ear 
in the manner set forth in Table VII results in a 
noncompensable evaluation for left ear hearing loss under 
Diagnostic Code 6100 (2003).  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a compensable evaluation for 
the veteran's service-connected left ear hearing loss.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the claim is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD reopened; to this 
extent only, the appeal is granted.

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.


REMAND

The veteran is claiming that he has PTSD as a result of being 
subjected to both physical and verbal abuse during basic 
training.  He outlined the alleged abuse and participants in 
a detailed statement submitted in March 2001.  The abuse 
included beatings, verbal abuse and being forced to drink 
from a toilet.  Although the Board notes that some of the 
veteran's medical records suggest that the veteran's PTSD 
stemmed from combat experience while serving in Vietnam, the 
veteran has not alleged such stressors and his service 
records do not reflect any overseas or combat service.  

Because the veteran's claimed stressors primarily involve 
allegations of personal assault, threats, and harassment, any 
development of the record must be in accordance with that 
required of claims involving allegations of personal assault.  
See Patton v. West, 12 Vet. App. 272 (1999).  Veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  Although these incidents 
are most often thought of as involving female veterans, male 
veterans may also be involved.  Care must be taken to tailor 
development for a male or female veteran. These incidents are 
often violent and may lead to the development of PTSD 
secondary to personal assault.  VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14 (Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning the claimed personal assault(s), and any law 
enforcement or medical records pertaining to the alleged 
assault(s). Id. See also YR v. West, 11 Vet. App. 393 (1998) 
(para. 5.14 is a substantive rule and the equivalent of a VA 
regulation).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the 
veteran to provide more specific details 
regarding his alleged in-service 
stressors, and he should clarify whether 
he was or was not a victim of physical 
assaults.  He should be asked to provide, 
as specifically as possible, the dates 
and locations of any and all alleged 
stressors and any other information 
pertinent to verification.

3.  The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran should be asked 
to provide any additional information 
possible regarding personal assaults and 
to identify alternative sources for 
supporting evidence of such reports.  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The VBA AMC should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  The summary and 
all associated documents, including a 
copy of this remand, all available 
service records, and any written stressor 
statements should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150, to obtain verification of the 
claimed stressors.  The USASCRUR should 
be requested to provide any information 
which might corroborate any of the 
veteran's alleged experiences and 
stressors

6.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination. The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  
The examiner should utilize DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  With 
respect to any reported personal assaults 
in service, the examiner is requested to 
analyze the service personnel records in 
light of the examples listed in M21-1, 
Part III, para. 5.14(c)(7).  
Specifically, the examiner should 
determine whether there is in-service 
and/or post service evidence of behavior 
changes at the time of the alleged 
stressor incident(s), which indicate 
their occurrence.  In doing so, the 
examiner should carefully review all of 
the veteran's statements on file 
regarding the event(s) of in-service 
harassment which may include personal 
assault as well as the secondary evidence 
and evidence of behavior changes shown in 
the service personnel records.  It is 
requested that the examiner interpret the 
behavior changes and evidence pertaining 
thereto and render an opinion whether the 
behavior changes are related to the 
claimed stressors.

The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.  It is requested that the 
examiner opine as to whether any 
psychiatric disorder(s) existing prior to 
service was/were aggravated by service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



